PER CURIAM.*
Roberto Rodriguez-Fernandez (Rodriguez) appeals his convictions for two *259counts of aiding and abetting the transportation of illegal aliens. He asserts that the evidence is insufficient to support these convictions. After reviewing the record and the arguments of counsel, we hold that a rational trier of fact could have found that the evidence established the essential elements of the offenses beyond a reasonable doubt. United, States v. Romero-Cruz, 201 F.3d 374, 378 (5th Cir.2000); United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir.1995). Consequently, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *259published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.